       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 1 of 24




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARTHA JEAN MAY,                  :
                                  :
            Plaintiff,            :     No. 3:20-cv-00577
                                  :
     v.                           :     (Saporito, M.J.)
                                  :
KILOLO KIJAKAZI1, Acting           :
Commissioner of Social            :
Security,                         :
                                  :
            Defendant.            :


                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s (“Commissioner”) final

decision denying Martha Jean May’s (“May”) claim for supplemental

security income under Title XVI of the Social Security Act. This matter

has been referred to the undersigned United States Magistrate Judge on

consent of the parties, pursuant to the provisions of 28 U.S.C. § 636(c)



1
 Kilolo Kizakazi became the Acting Commissioner of Social Security on
July 9, 2021. She has been automatically substituted in place of the
original defendant, Andrew Saul. See Fed. R. Civ. P. 25(d); see also U.S.C.
405(g) (action survives regardless of change in the person occupying the
office of Commissioner of Social Security). The caption in this case is
amended to reflect this change
        Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 2 of 24




and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 9; Doc. 10; Doc.

12).

       For the reasons stated herein, we will vacate the Commissioner’s

decision and remand the case for further consideration.

I.     Background and Procedural History

       May is an adult individual born June 5, 1965, who was 51 years old

at the time of her amended alleged onset date of disability and date of

application—May 8, 2017. (Tr. 71-72). May’s age at the onset date and

date of application makes her an “individual approaching advanced age”

under the Social Security Act. See 20 C.F.R. § 416.953. It is unclear from

the record whether May graduated from sixth, seventh or eighth grade,

as there are conflicting reports and testimony. (Tr. 33, 505). Prior to her

alleged onset date, May worked as a cleaner/maid. (Tr. 202).

       On May 8, 2017, May protectively filed for supplemental security

income pursuant to Title XVI of the Social Security Act. (Tr. 13). In her

application, May alleged that she became disabled beginning February

17, 2017, as a result of posttraumatic stress disorder, mood swings,

general anxiety, attention deficit disorder, social anxiety, and acid reflex.

(Tr. 13, 173). May later amended her onset date to May 8, 2017, to


                                     -2-
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 3 of 24




coincide with her date of application. (Tr. 13) May’s claim was initially

denied on October 10, 2017. (Tr. 93-97). Thereafter, May filed a timely

request for an administrative hearing on December 18, 2017, and it was

granted. (Tr. 98-100, 101-115). May, represented by counsel, appeared

and testified before ALJ, Richard E. Guida (“ALJ”), on December 12,

2018, in Harrisburg, Pennsylvania. (Tr. 13, 28). In addition, an impartial

vocational expert, Richard Anderson, appeared and testified during the

administrative hearing. (Tr. 30). At the time of this hearing, May was 54

years old and resided in Gettysburg, Pennsylvania, which is in the

Middle District of Pennsylvania. (Tr. 32, 71). By a decision dated

February 20, 2019, the ALJ denied May’s application for benefits. (Tr. 10-

27). May sought further review of her claim by the Appeals Council of

the Office of Disability Adjudication and Review, but her request was

denied for review on February 3, 2020. (Tr. 835). May subsequently filed

an appeal to this court on April 6, 2020, arguing that the ALJ’s decision

was not supported by substantial evidence. (Doc. 1). On September 15,

2020, the Commissioner filed his answer, in which he maintains that the

ALJ’s decision is correct and in accordance with the law and regulations.

(Doc. 13, at 3). This matter has been fully briefed by the parties and is


                                    -3-
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 4 of 24




ripe for decision. (Doc. 15; Doc. 16; Doc. 17; Doc. 19, Doc. 20).

     May’s treatment records showed that, in the year preceding her

application for SSI benefits, she was visiting Wellspan Behavioral Health

for treatment of anxiety and depression. (Tr. 288-320). Her prescribed

treatment regimen was therapy and medication. (Tr. 288, 298). May

reported worsening anxiety and depression in February 2017, three

months before her application, and after her prior application for benefits

was denied. (Tr. 59-70, 293).

     The month after she applied, in June 2017, May had not been

taking her prescribed medication due to cost, and she was irritable and

angry with her husband for not helping her financially. (Tr. 289).

However, despite her abnormal mood and “loud” speech, her mental

status was normal—her thought process was goal directed, her thought

content was intact, her cognition was within normal limits, and her

insight and judgment were appropriate. (Tr. 289).

     May spoke with an interviewer over the telephone in an SSA field

office as part of her disability claim in July 2017. (Tr. 182-84). The

interviewer did not observe any difficulty in May’s ability to understand,

concentrate, talk, or answer questions. (Tr. 183).


                                     -4-
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 5 of 24




     At a medication monitoring visit with her mental health provider,

Johar Shah, M.D., in August 2017, May reported stressors, noting issues

with her husband, a previous denial of a social security disability claim,

and worries about her physical health. (Tr. 498). Dr. Shah noted May’s

depression and anxious mood, and that she appeared poorly groomed and

distracted; however, her speech was normal; her thought process was

goal directed; her insight and judgment were appropriate; her memory

was appropriate; and her language and knowledge were not abnormal.

(Tr. 498). Dr. Shah recommended an adjustment to her medication

regimen, based on May’s reports that hydroxyzine was not helping, and

added gabapentin instead. (Tr. 498).

     May visited Christopher Gipe, MS a month later for a consultative

examination as part of her disability claim. (Tr. 505-12). Mr. Gipe noted

that although her file indicated that May had an eighth-grade education

“her test results suggests very poor educational background and

intellectual level.”   (Tr. 505).   May alleged significant symptoms,

including difficulty interacting with others, difficulty concentrating,

panic attacks, sleep disturbance, and issues with concentration and

short-term memory. (Tr. 506-07). Mr. Gipe observed that May was


                                    -5-
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 6 of 24




cooperative and related adequately during the examination. (Tr. 507).

May’s speech was fluent and clear with adequate expressive and

receptive language; her thought processes were coherent and goal

directed. (Tr. 507). Her affect was anxious, depressed, and hopeless, and

she reported that her mood was nervous. (Tr. 507). In terms of attention

and concentration and memory skills, Mr. Gipe noted that May was

“[i]mpaired due to anxiety and limited intellectual functioning,” noting

that May counted, but could not do simple calculations or begin serial 7s;

she remembered three objects immediately, but not after a delay; and she

remembered four digits forward, but not backward. (Tr. 508). Mr. Gipe

listed unspecified bipolar and related disorder, depressive disorder, panic

disorder, agoraphobia, anxiety disorder, and post-traumatic stress

disorder under diagnoses, recommended that May continue her

treatment, and gave a fair to guarded prognosis. (Tr. 509). Mr. Gipe said

that May could not manage her own finances due to limited intellectual

functioning.   (Tr. 509). In the completed check-box form, Mr. Gipe

checked that May had a “moderate” impairment (“fair” ability to function

on a sustained basis) for understanding, remembering, and carrying out

simple instructions, and making judgments on simple work-related


                                    -6-
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 7 of 24




decisions. (Tr. 510-11). Mr. Gipe checked that May had a “marked”

impairment (“seriously limited” in the ability to function on a sustained

basis) for complex instructions and tasks. (Tr. 510). For social functioning

and changes in a work-setting, Mr. Gipe also checked “marked.” Mr.

Gipe’s explanation was “severity of psychiatric symptoms.” (Tr. 511).

     Dr. Gold considered all of the above evidence, and made

administrative medical findings regarding May’s level of limitation and

mental RFC. Dr. Gold found Mr. Gipe’s opinion not persuasive because it

was not supported and not consistent with the medical evidence of record.

(Tr. 77, 79). As support, Dr. Gold cited the field office interviewer’s

observations, May’s treatment records from Wellspan, and her

statements about her daily activities. (Tr. 77, 84, 501). Dr. Gold found

that this evidence supported no more than moderate limitations in broad

areas of functioning. (Tr. 77). For May’s ability to “perform sustained

work activities,” Dr. Gold found that May was able to understand simple

instructions, ask simple questions and complete simple tasks, and relate

superficially. (Tr. 82-83). Dr. Gold found that May was “able to engage in

simple, routine tasks with limited contact with the public.” (Tr. 84).

     On July 17, 2018, May was seen by her therapist, Deborah Asper,


                                    -7-
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 8 of 24




LCSW, who noted that she needed to assist May in completing disability

forms for her attorney and stated, “she reminds me that she is illiterate.”

(Tr. 600).

      At the hearing, the ALJ raised the issue, noting that one of the

medical records made reference to the fact that May was illiterate. (Tr.

34). May testified that she had completed sixth grade and attended, but

did not complete, seventh grade. (Tr. 33-34).

      The colloquy between May and the ALJ with regard to her ability

to read was as follows:

             ALJ: All right. Can you read and write?

             May: Not very good at all.

             ALJ: What does that mean?

             May: No. Like small words like the, you know
             what I mean, but as far as reading I don’t
             understand it. I don’t know any big words.

             ALJ: I ask in part because one of the medical
             records said that you were illiterate, can’t read.
             All right.

             May: But I can’t read. Like, you know, like the
             only thing I know is like dog, cat, like small with
             three words.

             ALJ: Okay, when is the last you worked?


                                    -8-
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 9 of 24




(Tr. 34).

      Thus, the ALJ moved on to other issues and did not follow up on the

issue of illiteracy.

      May testified that her medications made her sleepy. (Tr. 37). May

testified that two days a week she does not want to get out of bed. (Tr.

38). She testified that she has panic attacks which cause her to become

dizzy and lightheaded, to sweat and to tremble. (Tr. 39-40). The ALJ

asked May about a medical record which stated that she had a panic

attack when her grandchildren visited her. (Tr. 40).

      In terms of daily activities, May stated that she forces herself to do

anything. (Tr. 45-46). She testified that she “don’t play no games” on her

cellphone but “do got Facebook.” (Tr. 46). She stated that she goes on

Facebook “Not long. I like seeing what’s on there. I like to look at the

pictures.” (Id.) She testified that she does not eat and that she does not

go to the grocery store. (Tr. 47).

II.   Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)


                                     -9-
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 10 of 24




(sentence five); Id. § 1383(c)(3); Johnson v. Comm’r of Soc. Sec., 529 F.3d

198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D.

Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552 (1988). Substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence

is not substantial evidence if the ALJ ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). In an adequately developed factual record,

substantial evidence may be “something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision

is supported by substantial evidence the court must scrutinize the record

as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

The question before the Court, therefore, is not whether the claimant is


                                   - 10 -
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 11 of 24




disabled, but whether the Commissioner’s finding that he or she is not

disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); Id. § 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); Id.

§ 416.905(a). To satisfy this requirement, a claimant must have a severe




                                     - 11 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 12 of 24




physical or mental impairment 2 that makes it impossible to do his or her

previous work or any other substantial gainful activity3 that exists in the

national economy. 42 U.S.C. § 423(d)(2)(A); Id. § 1382c(a)(3)(B); 20 C.F.R.

§ 404.1505(a); Id. § 416.905(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a); Id. § 416.920(a). Under this process, the

Commissioner must determine, in sequence: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment meets or

equals a listed impairment; 4 (4) whether the claimant is able to do past

relevant work, considering his or her residual functional capacity

(“RFC”); 5 and (5) whether the claimant is able to do any other work,


2 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3); Id. § 1382c(a)(3)(D).
3 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510; id. § 416.910.
4 An extensive list of impairments that warrant a finding of disability

based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
5 “Residual functional capacity” is the most a claimant can do in a work

                                   - 12 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 13 of 24




considering his or her RFC, age, education, and work experience. Id.

§ 404.1520(a); Id. § 416.920(a). The claimant bears the initial burden of

demonstrating a medically determinable impairment that prevents him

or her from doing past relevant work. 42 U.S.C. § 423(d)(5); Id.

§ 1382c(a)(3)(H)(i); 20 C.F.R. § 404.1512; Id. § 416.912; Mason, 994 F.2d

at 1064. Once the claimant has established at step four that he or she

cannot do past relevant work, the burden then shifts to the Commissioner

at step five to show that jobs exist in significant numbers in the national

economy that the claimant could perform consistent with his or her RFC,

age, education, and past work experience. 20 C.F.R. § 404.1512(f); Id.

§ 416.912(f); Mason, 994 F.2d at 1064.

III. Discussion

     In his February 2019 decision denying May’s claim for benefits, the

ALJ evaluated May’s application for benefits at each step of the

sequential process. At step one, the ALJ concluded that May had not




setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1); id. § 416.945(a)(1). In assessing a claimant’s RFC, the
Commissioner considers all medically determinable impairments,
including those that are not severe. Id. § 404.1545(a)(2); id.
§ 416.945(a)(2).
                                   - 13 -
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 14 of 24




engaged in substantial gainful activity since May 8, 2017, her protective

date of filing. (Tr. 15).

      At step two, the ALJ found that the following impairments were

medically determinable and severe during the relevant period: asthma;

chronic obstructive pulmonary disease (COPD); obstructive sleep apnea

(OSA); obesity; mood disorder; major depressive disorder; generalized

anxiety disorder; panic disorder; agoraphobia; and post-traumatic stress

disorder. (Id.) Additionally, the ALJ found that May had the non-severe

impairments of acid reflux and abdominal pain. (Id.).

      At step three, the ALJ found that May did not have an impairment

or combination of impairments that met or medically equaled the severity

of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1,

during the relevant period. (Tr. 16-17). Between steps three and four, the

ALJ fashioned an RFC considering May’s limitations from her

impairments:

            After careful consideration of the entire record,
            the undersigned finds that [May] has the [RFC] to
            perform light work as defined in 20 C.F.R.
            416.967(b) except she can only occasionally
            perform postural activities and she must avoid
            concentrated exposure workplace hazards,
            extreme temperatures, and pulmonary irritants
            including fumes, odors, dusts, gases and poorly

                                    - 14 -
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 15 of 24




            ventilated areas, and workplace hazards.
            Additionally, [May] can carry out simple, routine
            tasks and can perform simple work-related
            decisions with few, if any, workplace changes.
            Furthermore, she can occasionally interact with
            supervisors and coworkers and she cannot
            interact with the public in the performance of her
            job duties.

(Tr. 17).

      At step four, the ALJ found that May had no past relevant work, as

her earnings have never reached SGA level. (Tr. 21) Between steps four

and five, the ALJ found that May had a limited education and is able to

communicate in English. (Id.)      At step five, the ALJ determined that

based on May’s age, education, work experience, and RFC that there were

a significant number of jobs in the national economy that May could

perform, including cleaner/housekeeper, bakery worker, and bottling line

attendant. (Tr. 22). Thus, the ALJ found that May did not meet the

definition of disabled as set forth by the Social Security Act. (Tr. 23).

      May contends that the decision of the ALJ is not supported by

substantial evidence of record and she raises two issues on appeal

attacking the ALJ findings that the opinions of the treating psychiatrist

and consultative examiner were less than very persuasive; and that the

ALJ’s finding that May can perform light work is not supported by the

                                    - 15 -
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 16 of 24




record.   (Doc. 15, at 3).   The Court raised the issue of illiteracy, as

evidenced in the record and requested that the parties file supplemental

briefs on the issue. (Doc. 18; Doc. 19; Doc. 20).

      We find, after a review of the record as a whole, that the ALJ erred

in failing to address evidence which indicated that May is functionally

illiterate.

      A. The ALJ Failed to Adequately Explain His Finding that
         May Has a Limited Education and Can Communicate in
         English

      May argues in her brief that education is considered as a vocational

factor pursuant to 20 C.F.R. 416.964 and that the regulation notes that

“the numerical grade level which a person completed in school may not

represent their actual abilities.” (Doc. 20, at 3). May argues that there

is sufficient indication that she is not able to read and write a simple

message in any language and therefore should be found illiterate and

thus disabled pursuant to 20 C.F.R. Part 404, Subpart P, Appendix 2,

Rule 202.09. (Id. at 5).

      The Commissioner stated that the record indicates that May is

capable of reading and writing a simple message, as she testified that her

problem was in reading and writing “big words,” that she was able to


                                    - 16 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 17 of 24




write simple messages on disability forms       located at 202-04 in the

transcript and that she had admitted that she could read and write more

than her name in English. (Doc. 19, at 2).     The Commissioner further

stated that the ALJ’s failure to completely explain his reasoning is

reasonable under the circumstances. (Id. at 4).

     In reply, May argues that the form located at Tr. 202-04 which the

Commissioner relied upon was unsigned and might not have been

completed by May. (Doc. 21 at 1-2). The Commissioner, in his reply brief,

argues that 20 C.F.R. § 416.964 was not in effect on the date that the case

was filed and therefore does not control. (Doc. 22 at 1-2). Additionally,

he argues that May testified she could understand small words and that

when asked if she could read or write more than her name, May said “yes”

on a form. (Doc. 22 at 2-3).

     We find that May prevails. First, we are not persuaded by the

Commissioner’s argument that the record indicates that May is literate.

Secondly, while the Commissioner argues that the ALJ was reasonable

in addressing the issue summarily, we disagree.

     The ALJ’s claim that May’s ability to write simple sentences on

forms submitted at pages 202-204 of the transcript is an indication that


                                   - 17 -
       Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 18 of 24




she is literate are flawed. The relationship between those forms and

May’s medical record evidences that the forms were not completed by

May.

       The forms in question were submitted on July 23, 2018. (Tr. 202-

204). The forms which the Commissioner refers as proof of May’s literacy

were submitted five days after May’s appointment on July 18, 2018, with

her psychologist.     At the appointment on July 18, 2018, May’s

psychologist, Deborah Asper, LCSW, indicated that she assisted May in

completing disability forms because May could not complete them herself

that she “reminds me that she is illiterate.” (Tr. 600). The reasonable

conclusion to be drawn from those circumstances is that the forms in

question are the forms which Ms. Asper indicated she either completed

for May or helped May complete.

       Additionally, we are not persuaded by the Commissioner’s

argument that May stated she could read and write “small words.” (Doc.

22 at 2-3). When May testified that she could only understand “small

words” she was specific that by “small words” she meant three letter

words such as “dog” and “cat.” (Tr. 34).

       Lastly, the fact that May indicated that she could read and write


                                    - 18 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 19 of 24




more than her name in English is not contradictory to her statement that

she could only understand three letter words. Thus, May’s statement

that she could read and write more than her name could be both truthful

and indicative that she is illiterate.

     We next address the Commissioner’s argument that the ALJ was

not obligated to explain his decision with “ideal clarity” and that the

ALJ’s “cursory” finding with regard to May’s educational background was

appropriate. (Doc. 19, at 4).

     The issue of illiteracy is pivotal in this case, as an application of the

Medical-Vocational Guidelines at 20 C.F.R., Part 404, Subpart P,

Appendix II, Rule 202.09 would direct a finding that May was disabled if

she was found to be illiterate.

     The Commissioner argues that the ALJ’s finding was supported by

substantial evidence. (Doc. 19, at 8). In particular, the Commissioner

argues that the findings of Mr. Gipe did not state specifically that May

was illiterate and that Mr. Gipe made a benign finding that “intellectual

functioning appeared to be in the below average range with general fund

of information somewhat limited.” (Doc. 19, at 6, quoting Tr. 508) The

Commissioner argues that Mr. Gipe did not suggest borderline


                                    - 19 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 20 of 24




intellectual functioning. (Id.)

     We disagree. While Mr. Gipe found that May’s intellect was “below

average” that does not mean that he found her not to have borderline

intellectual functioning. Indeed, Mr. Gipe stated that May’s intellect and

education were “very poor.” (Tr. 505). Additionally, he opined that May

would not be able to handle her own finances due to “limited intellectual

functioning.” (Tr. 508). More importantly, the ALJ did not consider Mr.

Gipe’s findings in the context of the record as a whole which showed that

May’s treating psychologist, Deborah Asper, LCSW, considered her to be

illiterate and that May herself indicated that she cannot read or write

any word more than three letters. The ALJ ignored not only Mr. Gipe’s

findings regarding limited intelligence, but also the statement of the

treating source, Deborah Asper, and the testimony of May herself.

     A determination is not supported by substantial evidence when an

ALJ ignores probative and relevant evidence to arrive at it. To support

his or her ultimate findings, an administrative law judge must do more

than simply state factual conclusions. He or she must make specific

findings of fact. Stewart v. Secretary of Health, Education & Welfare, 714

F.2d 287, 290 (3d Cir.1983). The administrative law judge must consider


                                   - 20 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 21 of 24




all medical evidence contained in the record and provide adequate

explanations for disregarding or rejecting evidence. Wier on Behalf of

Wier v. Heckler, 734 F.2d 955, 961 (3d Cir. 1984); Cotter v. Harris, 642

F.2d 700, 705 (3d Cir. 1981). Hansford v. Astrue, 805 F. Supp. 2d 140,

144 (W.D. Pa. 2011).

     An ALJ cannot rely only on the evidence that supports his or her

conclusion, but the ALJ also must explicitly weigh all relevant, probative,

and available evidence, and provide some explanation for a rejection of

probative evidence which would suggest a contrary disposition. See

Gleason v. Colvin, 152 F. Supp.3d 364, 386 (M.D. Pa. 2015); see also

Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994); Cotter v. Harris, 642

F.2d 700, 705 (3d Cir. 1981).

     In essence, the Commissioner asserts that the ALJ was correct in

failing to address the testimony or evidence regarding illiteracy and to

make a finding summarily. (Doc. 19, at 4). He argues that the ALJ

complied with the governing law and regulations. (Id. at 8).

     We are not persuaded by the Commissioner’s argument as to this

issue. “Although we do not expect the ALJ to make reference to every

relevant treatment note . . . we do expect the ALJ, as the factfinder, to


                                   - 21 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 22 of 24




consider and evaluate the medical evidence in the record consistent with

his responsibilities under the regulations and case law.” See Fargnoli v.

Massanari, 247 F.3d 34, 42 (3d Cir. 2001); see also Gleason, 152 F.

Supp.3d at 386. The ALJ may accept some aspects of the medical

evidence and reject other aspects, but must consider all the evidence and

give some reason for discounting the rejected evidence. See Adorno, 40

F.3d at 48; see also Fargnoli, 247 F.3d at 42; Schaudeck v. Comm’r of Soc.

Sec., 181 F.3d 429, 435 (3d Cir. 1999); Gleason, 152 F. Supp.3d at 386.

     As mentioned above, the ALJ cannot rely only on the evidence that

supports his or her conclusion, but must weigh all relevant, probative,

and available evidence; and provide some explanation for a rejection of

probative evidence which would suggest a contrary disposition. Adorno,

40 F.3d at 48; Cotter, 642 F.2d at 705. In the instant case, the ALJ ignored

relevant and probative evidence.

     The decision made no mention of the fact that Deborah Asper,

LCSW indicated that May is illiterate.       Likewise, the ALJ made no

mention of the fact that May testified to the fact that she cannot read

words larger than three letters. Most significantly, the ALJ addressed

the findings of Mr. Gipe in some detail but omitted any reference to the


                                   - 22 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 23 of 24




fact that May suffered from “very poor” education and          intellectual

functioning, that May could not manage her own funds due to “poor

intellectual functioning,” or that May was unable to complete even basic

math. (Tr. 19).

     The Court of Appeals has long been concerned with ALJ opinions

which fail to properly consider, discuss, and weigh relevant medical

evidence. See Fargnoli, 247 F.3d at 42; see also Dobrowolsky v. Califano,

606 F.2d 403, 406-07 (3d Cir. 1979). It is well-established that “where

there is conflicting probative evidence in the record, there is an acute

need for the ALJ to provide an explanation of the reasoning behind his or

her conclusions, and the Court will vacate or remand a case where such

an explanation is not provided. Fargnoli, 247 F.3d at 42; Cotter, 642 F.2d

at 706.

     In the present case, the ALJ failed to address pertinent evidence.

This leaves the Court with no means to discern whether the ALJ properly

considered such evidence of illiteracy. Because the ALJ disregarded this

evidence, the Court finds that the ALJ’s finding that May has a limited

education and is able to communicate in English is not supported by

substantial evidence.


                                   - 23 -
      Case 3:20-cv-00577-JFS Document 23 Filed 08/31/21 Page 24 of 24




     Accordingly, for the reasons stated above, the Court finds that the

ALJ’s decision is not supported by substantial evidence. Thus, the

decision of the Commissioner of Social Security will be vacated and this

case will be remanded for further proceedings consistent with this

Memorandum.

     An appropriate Order follows.


Dated: August 31, 2021                      s/Joseph F. Saporito, Jr.
                                            JOSEPH F. SAPORITO, JR.
                                            United States Magistrate Judge




                                   - 24 -
